United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2635
                                  ___________

Rondoe Reece Wright,                   *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa.
Paul W. Loeffelholz, sued as           *
Lofelholz, Paul; Duffy, Doctor;        *      [UNPUBLISHED]
University of Iowa Hospitals; Kip      *
Kautsky,                               *
                                       *
            Appellees.                 *
                                  ___________

                        Submitted: September 5, 2003
                            Filed: October 7, 2003
                                 ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Iowa inmate Rondoe Wright appeals the District Court’s1 preservice dismissal
of his 42 U.S.C. § 1983 (2000) action. Upon careful review of the record, we
conclude dismissal was proper because Wright’s claims, which accrued at least four
years prior to initiation of this action, were barred by the applicable statute of


      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
limitations. See Iowa Code § 614.1(2) (West Supp. 2003) (limitations period for
personal injury actions is two years after accrual); Wilson v. Garcia, 471 U.S. 261,
279–80 (1985). Accordingly, we affirm. See 8th Cir. R. 47A(a).
                       ______________________________




                                        -2-